Citation Nr: 1100569	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-04 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to December 
1956 and December 7, 1990 to May 18, 1991.  He also served with 
the U.S. Army Reserve and completed several periods of active 
duty for training (ACDUTRA) in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the above claim.

In May 2010, a hearing was held before the undersigned Veterans 
Law Judge.

In July 2010, the Board remanded the matter to the AMC to obtain 
the Veteran's complete treatment records, including the entrance 
examination report for his second period of active service, a 
referral to the audiological clinic in December 1990, and any 
treatment records from Dr. Karl Kellum prior to entry into the 
Army Reserve.  In July 2010, the AMC sent a notice letter to the 
Veteran with an attached VA Form 21-4142, Authorization and 
Consent to Release Information, pursuant to obtaining any 
treatment records from Dr. Kellum and asking the Veteran to 
submit any copies of his service treatment records in his 
possession.  The Veteran did not respond.  The AMC also sent a 
request to the National Personnel Records Center (NPRC) for a 
complete copy of the Veteran's service treatment records, to 
include his clinical records and audiograms, specifically the 
audiogram prior to entry into service in December 1990 and his 
December 1990 referral to the audio clinic.  The NPRC sent a 
reply in September 2010 that all available service treatment 
records were already mailed in April 2008.  As there has been 
substantial compliance with the Board's remand order with regard 
to the AMC's attempt to obtain the Veteran's treatment records.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. 
West, 11 Vet. App. 268 (1998).  The matter was returned to the 
Board in November 2010.

The Board notes that the Veteran raised the issue of entitlement 
to service connection for tinnitus at his May 2010 hearing.  This 
issue has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over this claim and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Hearing loss had its onset during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral 
hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306, 3.307, 3.309, 3.385 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a) (2010).  In this decision, the Board grants service 
connection for bilateral hearing loss.  This award represents a 
complete grant of the benefits sought on appeal.  Thus, any 
deficiency in VA's compliance is deemed to be harmless error, and 
any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he was exposed to noise from heavy 
tanks and weapons fire during active service from December 1990 
to May 1991 and that, as a result, his audiological examination 
at separation from service showed hearing loss.  He also asserts 
that he worked as a high school math teacher from 1964 to 1990, 
and that, therefore, most occupational noise exposure occurred 
while working at a manufacturing plant after his second period of 
service, at which time he had already demonstrated hearing loss 
at separation.  See April 2010 Veteran's statement in response to 
March 2010 supplemental statement of the case.  He also testified 
that he was exposed to noise from tanks during annual training 
with the National Guard.  See May 2010 hearing transcript. 

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303(a), 3.306.  "[I]n order to establish service connection 
or service-connected aggravation for a present disability the 
veteran must show:  (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service."  
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1, 8 (1999); 38 C.F.R. § 3.303(a).  

In addition, service connection may be presumed for certain 
chronic diseases that are manifested to a compensable degree 
within one year after separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

VA regulations provide that every Veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
the time of examination, acceptance, and enrollment.  38 U.S.C.A. 
§  1111; 38 C.F.R. § 3.304(b).  The presumption of soundness 
attaches only where there has been an induction examination that 
did not detect or note the disability that the Veteran later 
complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).

VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence (1) that the disease or injury existed 
prior to service and (2) that the disease or injury was not 
aggravated by service.  The claimant is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).  See 
generally Cotant v. Principi, 17 Vet. App. 116 (2003).  
 
The government may show a lack of aggravation by establishing 
that either there was no increase in disability during service, 
or any increase in disability was due to the natural progress of 
the pre-existing condition.  38 U.S.C.A. § 1153; Wagner, 370 F.3d 
at 1096; see also Quirin v. Shinseki, 22 Vet. App. 390, 396 
(2009).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. 1153; 38 C.F.R. 3.306(b);  Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).

It is the responsibility of the Board to assess the credibility 
and weight given to the medical evidence.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992).  However, inconclusive statements from 
doctors and examiners cannot be used to rule out a correlation 
between a current disorder and the Veteran's military service or 
service-connected disability.  Bloom v. West, 12 Vet. App. 185 
(1999) (holding that speculative medical opinions are inadequate 
for rating purposes).  Rather, where the medical professional 
cannot provide an opinion without resort to speculation, the 
statement provides neither positive nor negative support for 
service connection.  Fagan v. Shinseki, 573 F.3d 1282, 1289-90 
(Fed. Cir. 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  Furthermore, where service 
records are absent or missing, as they are here, the Board has a 
heightened obligation to consider carefully the benefit of the 
doubt rule and to explain its findings and conclusions.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); see Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Under VA regulations, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2010).  

The evidence demonstrates a current disability of bilateral 
hearing loss.  At a March 2010 VA examination, the Veteran had 
auditory thresholds above 40 at 1000, 2000, 3000, and 4000 Hertz 
for the left ear and 2000, 3000, and 4000 Hertz for the right 
ear.  Speech threshold scores were reported at 56 for the left 
ear and 44 for the right ear.  The VA audiologist diagnosed the 
Veteran with hearing within normal limits at lower frequencies, 
sharply sloping to profound sensorineural hearing loss, worse for 
the left ear, with poor speech scores bilaterally.  Accordingly, 
the Veteran has a current hearing loss disability as defined by 
38 C.F.R. § 3.385.  

At the Veteran's May 2010 hearing, he testified that he was 
frequently around tanks at Fort Hood and Fort Erwin, and that he 
was even more frequently exposed to noise from tanks during 
annual training with the National Guard.  He also submitted a 
statement alleging that he was exposed to weapons fire.  The 
Veteran's DD-214 from his second period of active service shows a 
history of 33 years and 11 months of prior inactive service and 1 
year and 11 months of active service.  The remarks indicate that 
the record of prior active service does not include periods of 
annual training; however, multiple periods of active duty 
training are shown on the Veteran's retirement credits record.  
The Veteran is competent to testify to a history of noise 
exposure during active service as he is competent to testify to 
matters that he personally observed and knowledge that he derived 
from his own senses.  Layno v. Brown, 6 Vet. App. 465, 471 
(1994).  Furthermore, the Veteran's testimony regarding noise 
exposure in service is credible as it is facially plausible and 
consistent with his service records.  Therefore, the Board finds 
that the Veteran was exposed to noise from tanks and weapons fire 
during active service and active duty for training with the 
National Guard.

The March 2010 VA examiner determined that the Veteran's hearing 
began to deteriorate in 1983.  An audiogram from January 1980 
shows hearing within normal limits, but the November 1983 
audiogram shows a threshold of 50 and 55 decibels at 4000 Hertz 
for the right and left ear, as well as thresholds of 30 at 2000 
Hertz for the right ear and 500 Hertz for the left ear.  As the 
Veteran's auditory threshold at 4000 Hertz was above 40 decibels, 
he had hearing loss as defined by 38 C.F.R. § 3.385 as early as 
1983, but after January 1980.  Therefore, the analysis concerning 
the etiology of the Veteran's hearing loss concerns only his 
periods of ACDUTRA and his second period of active service, and 
not his first period of active service which ended in 1955.   

Regarding the Veteran's second period of active service, no 
entrance examination is of record.  Therefore, the Board finds 
that the presumption of soundness attaches in this case.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b)(1) (2010).  

Having found that the Veteran is entitled to the presumption of 
soundness, the Board must now determine whether the established 
presumption has been rebutted.  In addressing the first prong, 
the Board finds that the evidence of record clearly and 
unmistakably indicates that the Veteran had a pre-existing 
hearing loss disorder.  Hearing loss by VA standards was 
demonstrated on audiograms dated in November 1983 and February 
1988.

The remaining question is whether the evidence clearly and 
unmistakably demonstrates that the Veteran's hearing loss was not 
aggravated by such service, and if not, whether entitlement to 
service connection on a direct basis is in order. In this regard, 
the pre-service audiogram from February 1988 shows thresholds 
above 40 decibels for both ears at 2000, 3000, and 4000 Hertz.  
At separation from service in April 1991, the Veteran was 
provided with a subsequent audiological exam.  The results of the 
audiogram are similar with slight threshold increases at most 
frequencies, but at 6000 Hertz, the threshold increased from 65 
to 80 decibels for the right ear and from 60 to 85 decibels for 
the left ear.  

The separation examination notes state that there has not been a 
significant threshold shift since the Veteran's 1983 evaluation.  
However, the VA examiner found that the 1991 results showed a 
significant threshold shift in the higher frequencies for both 
ears in 1991 as compared to the 1988 hearing test results.  
Without a copy of the December 1990 entrance examination (which 
is apparently not available), the VA examiner stated that could 
not resolve the issue of aggravation without resort to mere 
speculation.  Thus, as this is the only opinion of record that 
directly confronts the issue at hand, the Board concludes that 
clear and unmistakable evidence has not been produced to rebut 
the presumption of soundness.  Thus, the presumption of soundness 
has not been rebutted in this case.

Having determined that the presumption of soundness has not been 
rebutted in this matter, the Board will now consider whether the 
evidence otherwise permits the establishment of service 
connection on a direct basis.  The Veteran's April 1991 
separation examination showed the presence of hearing loss, a 
chronic disability, in accordance with VA standards.   
Consequently, since there is current hearing loss and evidence of 
hearing loss during service, the Board finds that service 
connection for hearing loss is warranted.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


